Citation Nr: 1417587	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for attention deficit hyperactivity disorder (ADHD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) with bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to November 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim currently on appeal.

The Veteran was scheduled to appear at the Waco RO to have a hearing before a Veterans Law Judge.  The Veteran failed to report for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

The Board notes that in a December 2012 statement, the Veteran's representative reported that the Veteran wished to withdraw the claim currently on appeal, and would be forwarding a written statement indicating such.  However, no written statement was received from the Veteran, and moreover, the Veteran's representative nevertheless submitted a VA Form 646 in support of the appeal in April 2013.  Thereafter, the Board mailed a letter to the Veteran in August 2013 specifically asking if he wished to withdraw his claim, and noted that if he desired to, he must submit a written statement indicating such.  The Board further noted in the August 2013 letter that if the Veteran did not provide a response to the letter within 30 days, the Board would proceed with the adjudication of his claim.  The Veteran did not provide any response to the August 2013 letter from the Board.  Although he did indicate to a VA examiner in November 2013 that he filed a request to cancel his claim, the record is absent any written statement from the Veteran indicating such.  In any event, as indicated below, the Board finds that the evidence of record is sufficient to render a decision in this claim, and will therefore proceed with adjudication of the claim.  

In September 2013, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in a March 2014 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a current diagnosis of ADHD.


CONCLUSION OF LAW

The criteria to establish service connection for ADHD, to include as secondary to service-connected PTSD with bipolar disorder, are not met. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for ADHD, which he contends is related to his military service, specifically an in-service sexual assault during service aboard the USS Constellation in late 1979.  He alternatively contends that his ADHD is related to his service-connected PTSD with bipolar disorder.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination for his claimed ADHD and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination in November 2013, and report of the examination was associated with the Veteran's claims folder.  The Veteran's ADHD claim was readjudicated via the March 2014 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in July 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded a VA examination in November 2013.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He failed to report for his scheduled hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for ADHD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to the first element of establishing service connection on a direct or secondary basis, which is evidence of a current disability, the Board finds that the competent and probative medical evidence of record does not demonstrate that the Veteran is currently diagnosed with ADHD.

The Board notes that the Veteran was afforded a VA examination for his claimed ADHD in November 2013.  After examination of the Veteran and consideration of his reported symptoms, the VA examiner rendered diagnoses of PTSD, due to military sexual trauma as well as bipolar disorder and cocaine dependence in full sustained remission.  The examiner's rationale for her diagnoses were based on her finding that the Veteran's symptoms such as flashbacks, nightmares, intrusive memories, hypervigilance, and exaggerated startle response are most likely related to his PTSD due to military sexual trauma.  Furthermore, his symptoms such as hypomanic and depressive episodes are more likely related to his bipolar disorder.  Additionally, his symptoms such as irritability, difficulty concentrating, daytime fatigue resulting from insomnia, and diminished interest in pleasurable activities are related to both disorders.  The examiner also indicated that the Veteran did not meet the criteria for a diagnosis of ADHD.  Indeed, though he reported multiple symptoms, it appeared that these symptoms are best explained by the diagnosis of bipolar disorder.  The examiner also noted mental health treatment records which document diagnoses of PTSD and bipolar disorder in support of her conclusion that the Veteran does not meet the criteria for ADHD.  She also reported that the Veteran was not currently taking any psychotropic medications and appeared to be functioning well overall with regard to occupational tasks, though having some difficulty socially with regard to maintaining relationships.  

The November 2013 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board observes that there are multiple VA mental health evaluations conducted by S.A., LCSW, ACSW that document a diagnosis of ADHD, not otherwise specified (NOS).  See, e.g., a VA treatment record dated March 2012.   Additionally, VA treatment records dated April 2011 and August 2013 from C.K., M.D., a VA physician, note diagnoses of ADHD followed by mental health.  However, the remainder of the medical evidence of record, which includes multiple mental health examinations, are absent a diagnosis of ADHD.  See, e.g., a VA examination report dated February 2012.  Pertinently, the diagnosis of ADHD by Dr. C.K. appears to be based on review of the mental health records by S.A., LCSW, ACSW, rather than on any mental health examination of the Veteran conducted specifically by Dr. C.K.  With regard to the diagnosis of ADHD by S.A., LCSW, ACSW, the Board notes that in rendering this diagnosis, she did not provide a rationale for her diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, in finding that the Veteran did not meet the criteria for ADHD, the VA examiner specifically considered his symptoms and reviewed the medical evidence of record, to include the VA treatment records noting a diagnosis of ADHD, and concluded that his symptoms were congruent with his diagnosed PTSD and bipolar disorder.  As such, the Board finds that the diagnoses of ADHD from S.A., LCSW, ACSW and Dr. C.K. are of no probative value in evaluation of the Veteran's claim.  

The Board notes that the Veteran has submitted lay statements from multiple individuals regarding his mental health.  See, e.g., a statement by C.D. dated January 2010.  With respect to lay statements made by the Veteran and others in connection with his claim, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran and the individuals who have submitted statements in support of his claim, while entirely competent to report his symptoms both current and past (including difficulty concentrating) as lay people are not competent to associate any of his claimed symptoms to ADHD.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or the individuals who have submitted statements in support of his claim have medical training in the field of mental health to render medical opinions, the Board must find that their contentions with regard to a diagnosis of ADHD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and others in support of his own claim are not competent evidence of ADHD.

Because the weight of the evidence of record does not substantiate a current diagnosis of ADHD, the first element required for service connection on a direct and secondary basis, a current disability, is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ADHD, to include as secondary to service-connected PTSD with bipolar disorder.  The benefit sought on appeal is accordingly denied.  







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for ADHD, to include as secondary to service-connected PTSD with bipolar disorder is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


